Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The office action of June 10, 2022 has been carefully considered. 

Applicant argues claims 14 and 16-33 It is respectfully submitted that the claims presently on file differ essentially and in an unobvious, highly advantageous manner from the constructions and methods disclosed in the references. 
Turning now to the references, it can be seen that the patent application of Hwang discloses a wireless power transmission apparatus for a vehicle. Applicant submits that Hwang does not anticipate the presently claimed invention. Hwang does not disclose a closed air duct in an area in which the air duct extends past the induction coils 111, 112, 113 (see paragraph  
[0115] of Hwang). Additionally, Hwang does not teach an opening arranged over the induction coils and formed in the support surface from which the air duct extends within the device. 114a in Hwang is a through hole in the field shielding sheet 114. There is no disclosure of the through hole being a duct as required by the presently claimed invention, nor is there any disclosure of a duct that is closed in an area where the duct extends past of the induction coils. 
However, the examiner respectfully disagree. As shown in the rejection, Hwang was not relied upon to teach the air duct but rather was used to teach a hole or an opening routed through a winding of the induction of the induction coil 113 as shown in Fig. 2. The primary reference Koo was relied upon to teach the air duct extending within the device and also extending pass the induction. See Fig. 2, 3, 9k). Routing Koo’s air duct thru the center of the induction coils was benefit the cooling process of the coils since the distance between the coil and the cooling holes are minimum. 
Applicant further argues that Even though Hwang discloses an air through hole, the through hole is not an air duct that is closed in the area in which the air duct extends past the induction coil. Since the cover 150 in Hwang is impermeable, especially to liquids, only air can circulate within the device. Therefore, the induction coils of Hwang do not need to be protected e.g. against water or other contamination. For this reason, Hwang cannot suggest an air duct that is closed in an area in which the air duct extends past the induction coil. 
Again, the examiner respectfully disagrees, all those features argued as disclosed by the primary reference, Koo, Hwang is solely relied upon to teach a placement of vent holes in the middle of the coil to help with ventilation. This idea can be used by Koo to improve his invention by placing the air duct close or in the middle of the coils/ emphasis added. 

Conclusion                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/14/2022Primary Examiner, Art Unit 2836